Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1,10 and 19
Cancelled: 8 and 17
Added: 21-22
Therefore, claims 1-7, 9-16 and 18-22 are currently pending in the instant application.

Allowable Subject Matter
Claims 1-7, 9-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, The prior art teaches a method for managing virtual visual content, comprising: 
determining content portions from virtual visual content to be interacted with a user, the content portions having different change frequencies; and 
transmitting content portions to respective computing devices, at least some of the computing devices having different proximities to the user; 
wherein transmitting the content portions is determined based on at least the change frequencies of the virtual visual content and on proximities of the respective computing devices to the user. 
wherein transmitting the content portions to the respective computing devices comprises transmitting a first content portion in the content portions to a first computing device, and transmitting a second content portion in the content portions to a second computing device, and the change frequency of the second content portion being higher than the change frequency of the first content portion.
However, the prior art, alone or in an obvious combination, does not disclose the above limitations wherein the proximity of the second computing device to the user being relatively closer to the user than the proximity of the first computing device to the user.
The similar idea is embodied in the corresponding device of independent claim 10 and the corresponding computer medium of independent claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/              Examiner, Art Unit 2625                                                                                                                                                                                          
/WILLIAM BODDIE/              Supervisory Patent Examiner, Art Unit 2625